Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 17, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160751-2                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  STEVEN SWOFFORD,                                                                                     Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160751-2
                                                                    COA: 344189; 344465
                                                                    Calhoun CC: 2012-003478-NI
  HORACIO ALVAREZ and
  FARMERS INSURANCE EXCHANGE,
           Defendants,
  and
  PAUL AUBE PETROW,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 26, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 17, 2020
         p0610
                                                                               Clerk